Citation Nr: 1533682	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-15 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for spondylisthesis of the lumbar spine.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1962 to December 1965 and from October 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the Veteran's claim for in excess of 40 percent for spondylisthesis of the lumbar spine.  Accordingly, the Board deferred its adjudication of the issue of entitlement to TDIU pending completion of the development set forth in its remand directive.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2015 letter, VA notified the Veteran that an examination was going to be scheduled in connection with the current issue on appeal.  The Veteran failed to report for the examination in February 2015.

Prior to his failure to report, the Veteran notified VA in July 2014 that he would be living outside of the United States with friends and that his mail would be forwarded from his post office box address in Vancouver, Washington.

In October 2014, the Veteran provided VA with his address in Jalisco, Mexico and confirmed his post office box as a mailing address, noting that his mail was forwarded to his address in Mexico.

An April 2015 letter was received from the Veteran noting that he would be returning to the United States in June or May of 2015 and that he would like to have his examination scheduled during this timeframe.

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  

The Board finds that the Veteran has provided good cause for his failure to appear, notably, he informed VA prior to the scheduling of the examination that his address had changed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of all VA treatment records dated since April 2014.  The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.

2.  After completing the preceding development, the Veteran should be afforded an appropriate VA examination to ascertain the current severity and manifestations of his spondylisthesis of the lumbar spine.  

3.  After the above development has been completed, adjudicate the claims on appeal, including the claim for a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




